COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00174-CV


James Bradley Morrison                      §   From the 415th District Court

                                            §   of Parker County (CV12-1207)
v.
                                            §   January 16, 2014

James Campbell                              §   Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed and we remand this case to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Apellant James Bradley Morrison shall pay all of

the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Lee Ann Dauphinot